Order, Family Court, Bronx County (Andrea Masley, J.), entered on or about January 26, 2011, which, after a hearing in a proceeding brought pursuant to article 8 of the Family Court Act, granted petitioner’s application for a final order of protection in her favor which expires on January 25, 2013, unanimously affirmed, without costs.
The record amply supports Family Court’s determination that a two-year order of protection is warranted. The court’s credibility determinations, made in connection with this determination, should be accorded deference, and we find no basis to disturb them (see Matter of F.B. v W.B., 248 AD2d 119 [1998]; Matter of Baez v Martinez, 255 AD2d 131, 132 [1998]). Concur— Mazzarelli, J.P., Friedman, Catterson, Richter and Manzanet-Daniels, JJ.